PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 14/442,662
Filing Date: 05/13/2015
Appellant(s): Klemens KRIEGER et al. 



__________________
Stephanie R. Amorose
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/18/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Ground 1- Appellant argues that no combination of the references suggest using a hive gateway device with a reasonable expectation of success.  Specifically, Appellant argues that the combination of prior art fails to provide a reason or a reasonable expectation of success because none of the prior art showed that flumethrin contained in a solid support at the gateway to a hive could be transferred to enough bees to kill mites on the bees in the hive without harming the bees (which are insects). Respectfully, the Examiner is not persuaded by Appellant’s argument because Appellant is arguing limitations that are not claimed.   In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that flumethrin contained in a solid support at the gateway to a hive could be transferred to enough bees to kill mites on the bees in the hive without harming the bee) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Secondly, Appellant argues that it is undisputed that Entner does not show that the gateway device containing either flumethrin (or related pyrethroid fluvalinate) could effectively kill Varroa mites without harming the bees. As stated repeatedly during prosecution, Appellant argues that Entner contains no data, and therefore fails to provide a reasonable
expectation of success that this type of device would be effective. Respectfully, the Examiner is not persuaded by Appellant’s argument.  With regards to Applicant’s argument that Entner et al. failed to provide data, according to MPEP 2123, “patents are relevant as prior art for all they contain":
2123 Rejection Over Prior Art's Broad Disclosure Instead of Preferred Embodiments [R-5]
I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also >Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);< Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.<
II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant's argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Specifically, ENTNER REINHARD teaches a device for applying an active ingredient to an insect comprising a sluice containing an active ingredient and having at least one aperture adapted to allow passage of the insect there through (abstract).  Said apertures are from about 5 to 10 mm in diameter.  The active ingredient is a selected from flumethrin and fluvalinate and is effective against Varroa jacobsoni on honey bees (see claims 1-3 and 7-8 of ENTNER REINHARD).  ENTNER REINHARD teaches that sluice refers to any three dimensional, solid figure. A particularly suitable sluice is plate-like, that is, it is a substantially planar figure whose breadth is greater than its thickness. A particularly preferred sluice is in the form of a substantially rectangular plate or strip and may be made from any suitable material, e.g., wood, cardboard, rubber felt, metal, ceramic materials or plastic).  In the invention, a conventional beehive 
Thirdly, Appellant argues that Sirinyan does not remedy the failure of Entner to supply a reasonable expectation of success.  Specifically, Appellant argues that Sirinyan is cited for the specific plasticizers used in the device in the claimed method. In the Office’s view, Appellant argues that it would have been obvious to the skilled artisan to use the propylene glycol dicaprylate/dicaprate and di-n-buty] adipate plasticizers of Sirinyan in the gateway device of Entner and that the Office alleges that Sirinya discloses that using the claimed fatty acid esters of polyhydric alcohols improves migration from the polymer matrix and improves efficacy without negatively effecting the physical properties of the plastic matrix.  However, Appellant argues that the rejection ignores the differences in both the host and the method of operation.   First, Appellant argues that the mammals in Sirinyan are not susceptible to flumethrin, as are their flea and tick parasites.  Second, Appellant argues that the collars and medallions of Sirinyan are in constant close contact with the animal coat unlike a gateway device in which the bee squeezes through an aperture but does not sustain contact with the active agent for extended time periods. Third, Appellant argues that the efficacy of Sirinyan’s collars/medallions do not depend on the mammal spreading the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the secondary teaching of Sirinyan et al. was joined to show that the use of a glycerol ester or propylene glycol ester with C8-C12- fatty acids, specifically, propylene glycol dicaprylocaprate as well as titanium dioxide in solid bodies used for applying an active ingredient to an insect or pest was known at the time of the invention.  Sirinyan et al. teach solid molded bodies which are for external use against parasites on  animals, which are based on polyvinyl chloride  matrix and which comprise one or more esters comprising a dihydric or trihydric alcohol having up to three carbon atoms and fatty acids having from 6 to 18 carbon atoms (a caprylic/capric  acid triglyceride and/or propylene glycol dicaprylate/dicaprate) one or more active compounds and, where appropriate, additional auxiliary substances and additives (see claims 1,3 and 5 of Sirinyan et al.).   Sirinyan et al. teach that the solid molded bodies   usually have a thickness 
  
 Lastly, Appellant argues that the office failed to provide evidence supporting its assumptions, Specifically, Appellant argues that the Office appears to have selectively relied on a benefit (for mammals) of improved migration of flumethrin from the PVC while ignoring the whole context of the references. “It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one skilled in the art.”   Respectfully, the Examiner is not persuaded by Appellant’s argument.    In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight 

B.    Ground 2- Appellant argues that evidence shows that devices containing the claimed plasticizers are better at releasing active than those containing the plasticizer used in Entner and are effective against Varroa Mites.  Appellant argues that the specification shows that the gateway device made with propylene glycoloctanoate decanoate at 5%, 4% and 3% (formulations 14-16 in Table on page 10)controls Varroa mites better than a control with no flumethrin (formulation 13) in experiments on three hives.  Appellant argues that they submitted additional evidence during prosecution that the use of the claimed plasticizer in a gateway device—a combination propylene glycol octanoate decanoate (i.e., propylene glycol dicaprylate/dicaprate) — resulted in better release of flumethrin from the PVC matrix than a gateway device made using dioctyl phthalate (DOP) as the plasticizer (listed in Example | of Entner). Dr. Stephanie Peper submitted a Declaration Under 35 U.S.C. § 1.132 in which
she presented results of testing a gateway device made with the claimed
compositions against a device made using Entner’s exemplified device for release of active agent from the PVC base.    Further, Appellant argues that any prima facie case of obviousness-type double patenting that could be asserted by the Examiner is overcome by the unexpected results obtained with the compound of the present invention. Appellant further argues that the Examiner is required to consider Appellants' evidence of unexpected results.  Respectfully, the Examiner is not persuaded by Appellant’s argument because the critical element and amounts used in the declaration are different to what is claimed.  Specifically, the declaration experiments compares propylene glycol dicaprylate/dicaprate (Miglyol 840) + di-n-butyl adipate (Adimoll DB), was compared with dioctyl phthalate (DOP) proposed to be used in Entner (a synonym for DOP is bis(2-ethylhexyl phthalate or DEHP, see Exh. D) as a plasticizer.  The table recites the use of 10% propylene glycol octanoate decanoate and the instant claims recite 1-30% by weight of propylene glycol dicaprylate/dicaprate.  Thus, the claims are not commensurate in scope with what is used in the experiments of the declaration. "Objective evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356 (CCPA 1972).    Further, the secondary reference, Sirinyan et al. teach solid molded bodies which are for external use against parasites on  animals, which are based on polyvinyl chloride  matrix and which comprise one or more esters comprising a dihydric or trihydric alcohol having up to three carbon atoms and fatty acids having from 6 to 18 carbon atoms (a caprylic/capric  acid triglyceride and/or propylene glycol dicaprylate/dicaprate) one or more active compounds and, where appropriate, additional auxiliary substances and 


C. Ground 3- Appellant argues that independent claim 28 is separately patentable.  Specifically, Appellant argues that the differences between claim 28 and Entner is shown below:

    PNG
    media_image2.png
    380
    699
    media_image2.png
    Greyscale




With regards to claim 28, ENTNER REINHARD teaches a device for applying an active ingredient to an insect comprising a sluice containing an active ingredient and having at least one aperture adapted to allow passage of the insect there through (abstract).  Said apertures are from about 5 to 10 mm in diameter.  The active ingredient is a selected from flumethrin and fluvalinate and is effective against Varroa jacobsoni on honey bees (see claims 1-3 and 7-8 of ENTNER REINHARD).  A particularly preferred sluice is in the form of a substantially rectangular plate or strip and may be made from any suitable material, e.g., wood, cardboard, rubber felt, metal, ceramic materials or plastic. Plastics include polyacrylate, polymethacrylate, epoxide, polyurethane, polyester, and polyamide, although such plastics as polyvinylchloride, polyethylene, polypropylene, and butadienepolystyrol are particularly preferred, as they are especially durable and can easily be shaped and formed (see column 2, line 48 bridging to column 3, lines 1-11). .  In the case where bees are to be treated, the apertures will typically be round and range from about 5 to 10 mm in diameter. The number of apertures is not critical, although preferably there are a sufficient number to allow the bees easy access to the hive. The sluice will generally have from 1 to 100 apertures, more typically 5 to 50 apertures, although the exact number of apertures in the sluice will depend on various factors, including the type insect, the number of insects to be treated, and the size of the sluice (see column 3, lines 29-38).  In a up to 30% by weight of the composition that forms the sluice, more typically from 0.001-20% by weight, depending upon the efficacy of the active ingredient. The composition may further contain plasticizers, stabilizers, lubricants, fillers and coloring material (see column 4, lines 5-17).   Suitable plasticizers are those which are customarily used with the aforementioned plastics. Examples of such plasticizers are esters of phosphoric acid such as tricresyl phosphate, esters of phthalic acid such as dimethyl phthalate and dioctyl phthalate and esters of adipic acid such as diisobutyl adipate. Other plasticizers include esters of azelaic acid, maleic acid, ricinoleic acid, myristic acid, palmitic acid, as well as complex linear polyesters, and epoxidized soybean oils. The amount of plasticizer will typically vary from 10-50% by weight of the composition (see column 4, lines 18-28). Suitable stabilizers are antioxidants and agents which protect the shaped article from ultraviolet radiation and disintegration during processing. Suitable lubricants are stearates, stearic acid and low molecular-weight polyethylene. These components may be present up to 20% by weight of the composition (see column 4, lines 29-35). ENTNER REINHARD disclose an example wherein a rectangular strip that is approximately 25 cm long, 3.2 cm wide and 0.09 cm thick(i.e., 0.9 mm) is provided.. One difference between the invention of the instant application and that of ENTNER REINHARD is that ENTNER REINHARD does not expressly teach the use of a glycerol ester or propylene glycol ester with C8-C12- fatty acids, specifically, propylene glycol dicaprylocaprate as well a caprylic/capric  acid triglyceride and/or propylene glycol dicaprylate/dicaprate) one or more active compounds and, where appropriate, additional auxiliary substances and additives (see claims 1,3 and 5 of Sirinyan et al.). In addition, Sirinyan et al. teach the use of pigment mixture comprising titanium dioxide ([0121-0122]).   The teachings of ENTNER REINHARD and Sirinyan et al.  are directed to solid bodies used for applying an active ingredient to an insect, specifically bees.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of ENTNER REINHARD and Sirinyan et al.to arrive at a solid sharped article comprising propylene glycol dicaprylocaprate and having a width of 0.5 to 20 mm at the time of the instant invention, with a reasonable expectation of success.   Sirinyan et al. teach that using particular fatty acid esters of polyhydric alcohols (e.g. di- and triglycerides or propylene glycol esters) increase the migration of the active compounds from the polymer matrix, and consequently improve the activity (residual and knock-down effects) of the molded bodies, without having any negative influence on the good physicochemical properties of the polyolefin matrix (see [0003-0004]).   Thus, one of ordinary skill in the art at the time of the invention would have arrive at a solid sharped article comprising propylene glycol dicaprylocaprate with the it would have been obvious to substitute di-n-butyl adipate for diisobutyl adipate as taught by ENTNER REINHARD as they are both esters of adipic acid.  Further, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts of di-n-butyl adipate and titanium dioxide depending on the desired result.   Determining optimal concentrations is routine experimentation and is readily practiced by one of ordinary skill.  


D. Ground 4-Dependent claims 16-21 and 22-26 are not obvious either. 
Appellant argues: claim 16 recites specific ranges for epoxidized soybean oil and stearic acid and argues that mere allegations of “routine optimization” are insufficient to establish obviousness; claims 17 and18 limit the amount of flumethrin to 0.5 2.5% or 0.5 - 2% by weight, respectively and that Entner’s range for active “up to 30%...more typically 0.001-20%” and that there is no articulated rationale of record beyond a statement of “routine optimization” to select the claimed ranges in 17 and epoxidized soybean oils. The amount of plasticizer will typically vary from 10-50% by weight of the composition (see column 4, lines 18-28). ENTNER REINHARD that with his/her device, suitable lubricants are stearates, stearic acid and low molecular-weight polyethylene. These components may be present up to 20% by weight of the composition (see column 4, lines 29-35).  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable concentrations for that produce expected results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable concentrations by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if 

Secondly, with regards to claims 19-21, Appellant argues that claims 19-21 restrict the amount of propylene glycol dicaprylate/dicaprate (1 to 30% in claim 27) to 5-25%, 7-25% or 15-20% by weight, respectively.  Appellant argues that Entner does not disclose this plasticizer but discloses plasticizers up to 50% by weight and exemplifies DOP at 35 parts. Sirinyan exemplifies 9% by weight in all the examples including Example 3 with 2.5% flumethrin. However, as explained above, Appellant argues that this composition was for a medallion or ear tag for a mammal and the record is devoid of evidence supporting any extrapolation from flea collars to bee gates.  Respectfully, the Examiner is not persuaded by Appellant’s argument. ENTNER REINHARD teaches that with his/her device, suitable plasticizers are those which are customarily used with the plastics which include polyvinyl chloride as instantly claims. Examples of such plasticizers are esters of phosphoric acid such as tricresyl phosphate, esters of phthalic acid such as dimethyl phthalate and dioctyl phthalate and esters of adipic acid such as diisobutyl adipate. Other plasticizers include esters of azelaic acid, maleic acid, ricinoleic acid, myristic acid, palmitic acid, as well as complex linear polyesters, and epoxidized soybean oils. The amount of plasticizer will typically vary from 10-50% by weight of the composition (see column 4, lines 18-28).  One 

 Lastly, with regards to claims 23-36, Appellant argues that claims 23-26 restrict the height and width of the gateway device. The third reference, Put, is cited for disclosing these limitations. Appellant argues that Put’s device does not resemble the claimed gateway device, and is not for control of parasites on bees. Because Put’s device is unidirectional, with separate entrances and exits, Appellant argues there is no articulation of any rationale explaining why the features or dimensions of Put’s device would be appropriated for use in the bidirectional gateway device claimed.  Appellant argues that the Office relies on a statement in Put that devices used in hives are set by the dimensions of a hive, but ignores the other differences and other devices (funnel, trapezoid shaped) in Put that provide context.  Appellant argues that Put does not supply any reasonable expectation of success for efficacy of a gateway device in the claimed method of controlling Varroa mites.  Respectfully, the Examiner is not persuaded by Appellant’s argument.   Put et al. teach a disseminator device, installable in or in connection to the hive, and which contains biological control agents or other substances which are picked up, carried and disseminated by the bees when leaving the hive (abstract).  Put et al. teach that given the ability to integrate their chambers into a hive, limitations in the height, width and length are typically set by the dimensions of the hive and that width of the chambers is typically from about 2.0 to 15.0 cm, with the dispenser chamber on average from about 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the teachings of the cited references, especially in the absence of evidence to the contrary.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                             

Conferees:
/COURTNEY A BROWN/           Examiner, Art Unit 1617      

/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                                                                                                                                                                                                    








Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex paxtereexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.